DISSENTING OPINION OF
NAKAMURA, J.
The majority of this court decides “Appellant was the prevailing party in the action below” and “remandfs the case] to determine the amount of attorney’s fees and costs Appellant should receive.” The facts, in my view, cannot support the ruling; I would affirm the denial of attorney’s fees by the circuit court.
1.
Following a bench trial, the circuit court ruled the appellant was “entitled to be restored to possession of the premises.” Regarding the issues considered in reaching this decision, the court said:
With respect to whether all arable lands are being put to use as per that agreement, I am going to rule at this time that, at this time, there appears to be some justification on the part of the Plaintiff that because of the market conditions and the condition of some of the papayas and other plants that he had after the hurricane and the wind damage that there is, at least as far as the Court’s concerned, an area that he has not been able to put the land in arable use because of the damage and also because of the conditions as far as agriculture and some of the products are concerned. And, again, the Court notes here that the Plaintiff does have quite a bit of investment in the property.
With respect to whether good husbandry is being practiced, again, this all comes down to, I think, a judgmental thing. Everybody has their own ideas. Even the experts do agree that it wouldn’t take much by herbicides, pesticides, and proper pruning and fertilization that the products could be brought back. So I’m going to rule, at this time, there [are] sufficient grounds to hold that... there was at least an excuse for the Plaintiff not to put all the lands in arable *630condition ....
Citing Food Pantry, Ltd. v. Waikiki Business Plaza, Inc., 58 Haw. 606, 575 P.2d 869 (1978), and asserting it was the prevailing party, the appellant moved thereafter for an award of costs and attorney’s fees. The trial court, however, awarded appellant only $95, representing sums paid as filing and service fees. And the court explained why it was limiting the award to these items:
As far as the Court’s concerned, at this time, I’m going to say that the plaintiff can have back its costs, because the defendants did lock out the plaintiff, but I’m going to deny the motion for everything else. I’m really returning the parties back to their original positions. And as I have mentioned, the matter is not terminated at this point. There may be other matters, depending upon what happens in the future, that will concern this lease. So as I see it, it’s an interim type of judgment by the Court and really is a situation that the Court returns the parties as to their agreement in the lease; and, therefore, other than the court costs, I’m going to deny the plaintiffs motion for the other costs and attorney’s fees ....
II.
This court nonetheless “find[s the plaintiff] was the prevailing party in the action.” “Once a prevailing party is determined,” the court holds, “a trial court has no discretion concerning whether or not to award fees.” But “whether there was a wrongful eviction and breach of the lease were questions of fact for the [trier of fact] to decide . . . .” Watson v. Brown, 67 Haw. 252, 258, 686 P.2d 12, 16 (1984). That the trier found the plaintiff breached the lease is implicit in its decision. But since “there was at least an excuse for the Plaintiff not to put all the lands in arable condition,” the trial court chose not to sustain the eviction. It decided instead to “return[] the parties ... to their original positions” as an “interim type of judgment.”
As the majority acknowledges, a finding that there was no prevailing party is implicit in the trial court’s rejection of the plaintiffs plea for attorney’s fees. Given the circumstances, I would have to agree with the trial court that no one prevailed. Lawsuits do not invariably yield prevailing parties — some lawsuits like some football games end in ties. No one prevailed here because the trial court deemed it equitable to excuse for the moment the lessee’s failure to abide by the lease. It was *631then fair also to withhold any award of attorney’s fees.
Yet this court overrules the trial court, presumably because the defendants “engaged in a very serious act of self-help in locking out [the plaintiff].” What is condemned, however, has been expressly approved, for we only recently said a commercial lessor is “legally entitled to exercise its rights under the lease to evict [the lessee] without first bringing a [legal] proceeding.” Watson v. Brown, 67 Haw. at 258, 686 P.2d at 16. Thus I find no reason to fault the trial court.